In an action by the beneficiary of a trust account against a bank to recover the sums on deposit at the time of the withdrawal of the funds by the committee of the incompetent depositor without court order, the third-party-defendant (the committee) appeals from an order of the Supreme Court, Westchester County, entered May 13, 1960, denying his motion to dismiss the third-party complaint on the ground that there is another action pending between the same parties for the same cause, and also on the ground of insufficiency. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.